DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the after-final amendment filed on 1/20/2021. Claims 73, 74, 76-86, and 88-91 are pending and have been considered below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aborn C. Chao (Reg # 66,538) on 1/22/2021.

The Claims in the application has been amended as follows.
In the Claims:


(1)	Replace claims 73, 74,76, 79,81,83-86,88,91 with the following:
--73. A method, comprising: 

generating at least two beamformed signals from the same set of digital signals;
multiplying together said at least two beamformed signals; and 
performing demodulation at least partially on an output of multiplying said at least two beamformed signals, 
wherein the generating said at least two beamformed signals comprises applying different precoding filters to said same set of digital signals.  
74. A method, comprising: 
receiving a set of digital signals representative of a set of analogue electrical signals generated by radio transmissions in one or more antenna elements; and 
performing demodulation at least partially on an output of applying a non-linear processing function on said set of digital signals, 
wherein said non-linear processing function is selected from a predetermined set of predetermined non-linear processing functions each causing a different level of noise rise or constellation distortion, for one or more transmission time intervals.   
76.  A method, comprising: 
receiving a set of digital signals representative of a set of analogue electrical signals generated by radio transmissions in one or more antenna elements; 
performing linear beamforming and non-linear beamforming on the set of digital signals; 
mixing an output of said linear beamforming and an output of said non-linear beamforming according to a mixing ratio, to create a mixed signal; and 

wherein the linear beamforming comprises multiplying each digital signal by a single respective complex weight, and 
wherein the non-linear beamforming comprises, for each digital signal, multiplying the digital signal by two or more complex weights in parallel and multiplying the resulting two or more signals.   
79.  An apparatus, comprising: 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform:
receiving a set of digital signals representative of a set of analogue electrical signals generated by radio transmissions in one or more antenna elements; 
generating at least two beamformed signals from the same set of digital signals;
multiplying together said at least two beamformed signals; and 
performing demodulation at least partially on an output of multiplying said at least two beamformed signals, 
wherein the generating said at least two beamformed signals comprises applying different precoding filters to said same set of digital signals.  
81.The apparatus according to claim 79, wherein at least one of said precoding filters comprises a rectangular precoding filter.

84. The apparatus according to claim 79, wherein the at least one memory and the computer program code are further configured to cause the apparatus to perform multiplying the at least two beamformed signals in beam space.
85. The apparatus according to claim 84, wherein the at least one memory and the computer program code are further configured to cause the apparatus to perform:
performing zero-padding on each of the at least two beamformed signals to create respective antenna space signals of increased antenna number size; 
converting the outputs of zero-padding to respective beamspace signals; 
multiplying together the beamspace signals; and 
converting the output of said multiplying back into antenna space.
86. An apparatus, comprising: 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform:
receiving a set of digital signals representative of a set of analogue electrical signals generated by radio transmissions in one or more antenna elements; and 
performing demodulation at least partially on an output of applying a non-linear processing function on said set of digital signals; 

88. An apparatus, comprising: 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform:
receiving a set of digital signals representative of a set of analogue electrical signals generated by radio transmissions in one or more antenna elements; 
performing linear beamforming and non-linear beamforming on the set of digital signals; 
mixing an output of said linear beamforming and an output of said non-linear beamforming according to a mixing ratio, to create a mixed signal; and 
performing demodulation on said mixed signal, 
wherein the linear beamforming comprises multiplying each digital signal by a single respective complex weight, and 
wherein the non-linear beamforming comprises, for each digital signal, multiplying the digital signal by two or more complex weights in parallel and multiplying the resulting two or more signals.   
91. A computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising program code which, when loaded into a computer, controls the computer to perform a method according to claim 73.--
.



Allowable Subject Matter
Claims 73, 74, 76, 79, 81, 83-86, 88 and 91 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to claim amendments and Applicant's arguments/remarks filed 1/20/21), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of the amendments herein made to the claims and applicant's remarks clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakashima (US 20160099776) discloses transmitter and waveform distortion correction method.
Guo (US 20110105172) discloses adaptive power balancing and phase adjustment for MIMO baeamformed systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631